Evans, P. J.
A father brought habeas corpus against the sister of his deceased wife and her husband, to recover possession of a minor female child. The defendants set up a parol contract whereby the father relinquished his possession to the defendants. On the hearing the court awarded the custody of the child to the defendants. Subsequently tiic father again instituted a habeas-corpus proceeding against the same defendants, to recover possession of the child, based on circumstances occurring since the former judgment. On the hearing of this proceeding the custody of the child was given to the father. The losing defendants then sued the father to recover the value of their services to the child while in their possession, setting out the foregoing facts. Held, that it was not erroneous to dismiss the petition on demurrer.

Judgment affirmed.


All the Justices concur.